 

Health Insurance Innovations, Inc.

Non-Employee Director Compensation Plan

Effective Date: July 1, 2017
Adopted on June 14, 2017

 

1. Annual Board cash retainer:   $55,000 (paid quarterly)         2. Annual
Board restricted stock grant:   $75,000 grant date fair market value (vesting
50% on each of the first two anniversaries from the grant date) to be made on
the date of the Company’s annual meeting of stockholders         3. Annual Board
Chair cash retainer:   $35,000 (paid quarterly)         4. Annual Committee cash
retainers:  

Audit Committee Members: $7,500 (paid quarterly)

 

Compensation Committee Members: $5,000 (paid quarterly)

 

Nominating and Corporate Governance Committee Members: $2,500 (paid quarterly)

 

Acquisition Committee Members: $1,500 (paid quarterly)

        5. Annual Audit Committee Chair cash retainer:   $15,000 (paid
quarterly)         6. Annual Compensation Committee Chair cash retainer:  
$10,000 (paid quarterly)         7. Annual Nominating and Corporate Governance
Committee Chair cash retainer:   $5,000 (paid quarterly)         8. Annual
Acquisition Committee Chair cash retainer:   None         9. Reimburse
out-of-pocket expenses:   Yes         10. Board meeting fee:   None         11.
Committee meeting fee   None

 

Note: Quarterly retainer payments will be paid on or around the last business
day of each calendar quarter in arrears, pro-rated in the case of service for a
particular calendar quarter. Committee Chair cash retainers are in lieu of
Committee participation retainers and not in addition thereto.

 



   

 

